PER CURIAM.
After we remanded this case for resentenc-ing under the 1994 guidelines in Gilbert v. State, 680 So.2d 1132 (Fla. 3d DCA 1996), the trial judge imposed a departure sentence on grounds of (a) heightened premeditation, State v. Obojes, 604 So.2d 474 (Fla.1992), and (b) vulnerability due to age of the victim, § 921.0016(3)0), Fla. Stat. (1996). We find that the evidence supports neither of these grounds for departure. See Marcott v. State, 650 So.2d 977 (Fla.1995); Green v. State, 662 So.2d 748 (Fla. 4th DCA 1996).
Accordingly, the sentence under review is reversed and the cause remanded with directions to impose a guidelines sentence.